DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on July 7, 20221. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                                               Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of US patent number 11075767. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11075767 and are anticipated by the claims 1, 7 and 13. 

This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  


                                                      Claims Comparison Table
Application Number
17/369,260
Patent Number
11075767
15. A computer system comprising: one or more processors; and one or more non-transitory machine-readable media storing computer- useable instructions that, when used by the one or more processors, cause the one or more processors to: receive a request to use an application programming interface (API) from a client; Page 25 of 27IP-P2725US3/364343 determine that the client deviates from an expected behavior based on comparing the request to use the API with a pattern of activity associated with the client; responsive to determining that the client deviates from the expected behavior, generate an authentication challenge; and issue the authentication challenge. 
1. A computer system, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an application programming interface (API) request from a client; performing a first level of authentication using credentials provided by the client; determining whether the client deviates from an expected behavior, the expected behavior based on at least in part, comparing the API request with a baseline pattern of activity associated with the API; when it is determined the client deviates from the expected behavior based on, at least in part, the comparison, generating an encrypted authentication challenge to further authenticate the API request; and issuing the encrypted authentication challenge to the client to authenticate the API request.
1. A computer-implemented method, comprising: receiving a request to use an application programming interface (API) from a client; determining that the client deviates from an expected behavior based on comparing the request to use the API with a pattern of activity associated with the client; responsive to determining that the client deviates from the expected behavior, generating an authentication challenge; and issuing the authentication challenge.
7. A computer-implemented method, comprising: receiving, by one or more processing devices, an application programming interface (API) request from a client; performing a first level of authentication using credentials provided by the client; determining, by one or more of the processing devices, whether the client deviates from an expected behavior, the expected behavior based on, at least in part, comparing the API request with a baseline pattern of activity associated with the API; when it is determined the client deviates from the expected behavior based on, at least in part, the comparison, generating, by one or more of the processing devices, an encrypted authentication challenge to further authenticate the API request; and issuing, by one or more of the processing devices, the encrypted authentication challenge to the client to authenticate the API request.

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. One or more non-transitory machine-readable media storing computer- useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising: receiving a request to use an application programming interface (API) from a client; determining that the client deviates from an expected behavior based on comparing the request to use the API with a pattern of activity associated with the client; responsive to determining that the client deviates from the expected behavior, generating an authentication challenge; and issuing the authentication challenge.

13. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations, comprising: receiving an application programming interface (API) request from a client; performing a first level of authentication using credentials provided by the client; determining whether the client deviates from an expected behavior based on, at least in part, comparing the API request with a baseline pattern of activity associated with the API; when it is determined the client deviates from the expected behavior based on, at least in part, the comparison, generating an encrypted authentication challenge to further authenticate the API request; and issuing the encrypted authentication challenge to the client to authenticate the API request. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Clothier, US 2015/0074183, IDS submitted, discloses receiving a request to use an application programming interface (API) from a client. 
The prior art does not disclose determining that the client deviates from an expected behavior based on comparing the request to use the API with a pattern of activity associated with the client; responsive to determining that the client deviates from the expected behavior, generating an authentication challenge; and issuing the authentication challenge. 
                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franco, US20210150007, title “Using an np-complete problem to deter malicious clients”.
Schneider, US20210397940, title “Behavior modeling using client-hosted neural networks”.
Reno, US20150350234, title “ Manipulating API requests to indicate source computer application trustworthiness“.
Kimura, US 20170262628, title “Management device, management method, and computer-readable recording medium“.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 9/26/2022
/JOSNEL JEUDY/             Primary Examiner, Art Unit 2438